Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0368964) in view of Strasdat (US 2016/0152163).

Claim 1- Kim discloses a system for controlling a moving console of a vehicle, the system comprising: 
a console (26) mounted to a console rail (72) so as to be movable forwards and rearwards (¶ [0044]); 
a distance sensor (74B) mounted to a side surface of the console for sensing a distance between the console and the seat (¶ [0049], [0068]); 
a seat forward and rearward movement motor (52) configured to be driven under control of a controller (76) when a seat forward and rearward movement switch is turned on in order to move a seat forwards and rearwards (¶ [0040], [0050]); 
a seat swivel motor (68) configured to be driven under the control of the controller (76) when a seat swivel switch is turned on in order to swivel the (¶ [0048]- [0049]); and 
a console forward and rearward movement motor (74) configured to be driven under the control of the controller in order to move the console forwards and rearwards (¶ [0048]- [0049]);
wherein the seat (20) is moved forwards or rearwards as a result of driving of the seat forward and rearward movement motor (52), the console (26) is moved forwards or rearwards to a position within a predetermined distance (fig. 1, 7) as a result of driving of the console forward and rearward movement motor (74) under the control of the controller; and 
wherein when the seat (20) is swiveled as a result of driving of the seat swivel motor (68), the console is automatically moved forwards or rearwards to a position at which interference between the console and the seat is avoidable (fig. 10A) as a result of driving of the22Attorney Docket No. CU-74458 console forward and rearward movement motor (74) under the control of the controller.  
Kim teaches providing the controller (76), as well as sensors corresponding to the movement motors (¶ [0048]), in order to coordinate the movements of and between the console and seat (¶ [0050]- [0060]) and achieve various seating-console arrangements. Kim does not explicitly disclose that the when the seat is moved longitudinally the console is automatically moved longitudinally to a position wherein a predetermined distance between the seat and console is maintained, under the control of the controller.
Strasdat discloses a system for controlling a moving console of a vehicle, the system comprising: a console (14) mounted to a console rail (10) so as to be movable forwards and rearwards (fig. 2); and a seat (6) mounted to a seat swivel plate (8) so as to be movable to swivel the seat (fig. 1A-C); wherein when the seat is swiveled, the console is automatically moved such that a distance between the console and the seat is maintained within a predetermined distance under the control of a controller (¶ 42). Strasdat teaches that the console (14) is movable to a position on the seat swivel plate (fig. 2) for the advantage of jointly rotating the console together with the seat in order to maintain the console in the customary position at the predetermined distance adjacent to the seat (¶ 10). Strasdat achieves the joint rotation of the console and the seat via the operable connection between a second rail section (12) coupled with the swivel plate (8) and a drive device (16) coupled with the console (¶ [0038], [0040]).  Strasdat’s teaching would suggest to one of ordinary skill in the art that it is an advantageous option to be able to move the console together with the seat during certain seat movements for various seat-console arrangements. 
In light of these teachings, one of ordinary skill would be motivated to coordinate the longitudinal movements of the seat and console for certain arrangements in order to maintain the console in the customary position at the predetermined distance adjacent to the seat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim with a coordinated movement operation, as taught by Strasdat, for maintaining the position between the seat and console in order to provide continued access to the console for the occupant during certain seat position adjustments. Accordingly, the system of Kim as modified by Strasdat would comprise the seat and console movements as claimed including: wherein when the seat is moved forwards or rearwards, the console is automatically moved forwards or rearwards to a position such that a distance between the console and the seat is maintained within a predetermined distance as a result of driving of the console forward and rearward movement motor under the control of the controller.

Claim 2-3 – Kim and Strasdat teach the system according to claim 1, wherein the controller (76) taught by Kim would maintain the advantageous predetermined distance between the seat and console taught by Strasdat via the switches and sensors/signals taught by Kim (¶ [0049], [0068]).
Claims 4-5 – Kim and Strasdat teach the system according to claim 1, wherein the controller (76) taught by Kim detects the position of the console (26) and if necessary moves the console out of the swivel range of the seat as recited (¶ [0059]).  
Claim 6- Kim and Strasdat teach the system according to claim 1, wherein the console motor (68) is equipped with a sensor (68B) (¶ [0049], [0068]).  Kim and Strasdat do not disclose that the distance sensor comprises a plurality of distance sensors mounted to four side surfaces of the console.  However, mounting multiple sensors on the console for the purpose of determining its distance relative to one or more seat(s) is considered a matter of design choice that involves only routine skill in the art, since mounting the sensors as claimed would yield the predictable result of signaling Kim’s controller (76) when to start and stop the movement of the console relative to the seat.

Claim 7- Kim and Strasdat teach a method of controlling the moving console of a vehicle according to claims 1-3, wherein a controller (76) taught by Kim (¶ [0048]- [0049]) detects the position of the console and the seat (which encompasses the distance therebetween) via signals from sensors in order to yield the predictable result of driving the forward and rearward movement motors (¶ [0050]) to maintain the advantageous predetermined distance between the seat and console taught by Strasdat (¶ [0010]), as set forth in this claim.
Claims 8-9 – Kim and Strasdat teach the method according to claim 7, wherein the controller (76) taught by Kim would receive signals from the seat and console sensors (52B, 74B) that would activate and deactivate the forward and rearward movement motors (52, 74) when the advantageous predetermined distance between the seat and console taught by Strasdat is reached (see Kim ¶ [0051]- [0053]); and wherein providing a plurality of the console sensors is considered a matter of design choice (see the rejection of claim 6, reciting similar subject matter).

Claim 10- Kim and Strasdat teach a method of controlling the moving console of a vehicle according to claims 1 and 4-5, wherein a controller (76) taught by Kim (¶ [0048]- [0049]) detects the position of the console and the seat (which encompasses the distance therebetween) via signal from the console sensor (74B) in order to yield the predictable result of driving the forward and rearward movement motor (¶ [0051]- [0052]) to move the console out of the swivel range of the seat (¶ [0059]), as set forth in this claim.
Claims 11-12 – Kim and Strasdat teach the method according to claim 10, wherein the controller (76) taught by Kim would receive a signal from the console sensors (74B) that would activate and deactivate the forward and rearward movement motors (74) to yield the predictable result of positioning the console (16) out of the seat swivel range (¶ [0051]- [0052]); and wherein providing a plurality of the console sensors is considered a matter of design choice (see the rejection of claim 6, reciting similar subject matter).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636